Citation Nr: 9904922	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  94-20 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of a right knee injury, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to 
November 1952 and from February 1953 to February 1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Pittsburgh, Pennsylvania, which denied the 
veteran's claim for a total disability rating based on 
individual unemployability, and which found that the 
veteran's right knee disorder was 20 percent disabling.

The RO also denied claims for service connection for a left 
knee and a back disorder as secondary to the veteran's 
service connected right knee disorder; and found that an 
increased evaluation was not in order for bilateral defective 
hearing.

An October 1991 Notice of Disagreement (NOD) is in the 
record, which purports to begin the appeal as to the claims 
for an increased evaluation for bilateral defective hearing, 
for the veteran's right knee disorder, and for the claim of 
service connection for left knee and back disorders as 
secondary to the right knee disability.

In February 1992, the appeals process was canceled based on a 
finding that a Power of Attorney (POA) had not been properly 
executed in favor of the Disabled American Veterans, the 
organization that was acting as the veteran's representative.  
A VA document reflects that an individual from this 
organization assured the agency that he would contact the 
veteran.

In November 1992, the American Legion submitted argument to 
the effect that the veteran had not been afforded due process 
of law, inasmuch as he was not notified of the cancellation 
of his appeal by written correspondence from the VA.  Urging 
that the prior NOD should have effectively served to 
establish the beginning of the appeals process, the 
representative stated that the veteran should be granted an 
increased evaluation for a right knee injury, bilateral 
defective hearing along with service connection for a left 
knee and low back disorder and a total rating based on 
individual unemployability.

The veteran appeared at a September 1993 personal hearing 
before a Hearing Officer at the RO, at which time he withdrew 
the claim for an increased evaluation for bilateral defective 
hearing.  Based on testimony proffered at the hearing and 
additional evidence added to the record, the Hearing Officer 
rendered a December 1993 decision in which the evaluation for 
the veteran's right knee disorder was increased to 30 
percent.  The Hearing Officer also awarded service connection 
for degenerative joint disease of the lumbar spine as 
secondary to the veteran's right knee disorder.  A 20 percent 
evaluation was assigned.  

The Hearing Officer continued the denial of service 
connection for a left knee disorder as secondary to the 
veteran's right knee disorder, indicating that the 
degenerative changes noted on examination were more likely 
the result of the aging process than the service-connected 
right knee disorder.  The Hearing Officer also found that the 
veteran did not meet the percentage standards for a total 
rating based on individual unemployability as set forth in 
the VA Schedule for Rating Disabilities 38 C.F.R. Part 4.  It 
was also found that the veteran was not unable to secure or 
maintain a substantially gainful occupation based solely on 
his service-connected disabilities.

The claims for service connection for a left knee disorder as 
secondary to the veteran's right knee disability, for an 
increased evaluation for a right knee disability and for a 
total rating based on individual unemployability were 
remanded by the Board in November 1996.  Noting that relevant 
opinions of the United States Court of Veterans Appeals 
(Court) mandated that additional factual development be 
undertaken, the Board ordered that the veteran be afforded 
another VA orthopedic examination.  Additionally, the RO was 
requested to re-adjudicate the issues on appeal in accordance 
with the appropriate Court opinions.   

Based on information obtained pursuant to the remand, the RO 
issued a July 1998 rating determination in which it awarded 
service connection for a left knee disability as secondary to 
a right knee disability, and confirmed and continued the 30 
percent evaluation for the veteran's right knee disability.  
The RO also continued the denial of the claim for a total 
rating based on individual unemployability.  For reasons that 
will be explained below, the evidence obtained pursuant to 
the Board's November 1996 remand suggests that further 
factual development is in order. 


REMAND

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of applicable statutes and 
judicial construction. See 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

The Board's September 1997 remand requested that after 
obtaining records reflecting recent right knee medical 
treatment, the RO should schedule the veteran for a special 
orthopedic VA examination to determine the functional 
impairment of the right knee based upon the factors noted in 
38 C.F.R. §§ 4.40 and 4.45.  The examiner was requested to 
describe the veteran's right knee weakness, loss of strength, 
excess fatigability, and effect of pain on the veteran's 
ability to function.  

A review of the claims file shows that the veteran underwent 
a VA examination in September 1997.  The report of this 
examination reflects a detailed and thorough description of 
the veteran's history and symptoms, as well as some analysis 
of the veteran's functional impairment.  The report, however, 
does not quantify the degree of impairment caused by the 
veteran's service-connected right knee disorder, particularly 
in conjunction with other right knee pathology.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Furthermore, the 
RO is required to fully complete the development ordered by 
the Board.  Stegall v. West, 11 U.S. Vet. App. 268 (1998); 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

In view of the Board's determination that an additional 
examination of the veteran's right knee is warranted, the 
Board further, notes that it is premature to consider the 
issue of entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
right knee pain  since March 1994.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.

2.  Thereafter, the veteran should be 
afforded a VA examination by a board-
certified orthopedist, if available, who 
has not previously examiner the veteran, 
to determine the current severity of the 
right knee disability.  All indicated 
studies must be performed, and all 
findings set forth in detail.  The 
examiner is requested to address the 
following:

a.  Is there functional loss 
due to pain on use? (if yes, 
please provide the % of 
functional loss)

b. Is there functional loss due 
to pain during flare-ups? (if 
yes, please provide the % of 
functional loss)

c.  Please discuss the extent 
and etiology of impairment due 
to nerve involvement, muscle 
involvement, and joint 
involvement

d.  What is the degree to which 
weakness, pain, excess 
fatigability, and 
incoordination attributed to 
this disability affects the 
veteran's ordinary activities, 
including employment?

e.  Please report the range of 
motion for all affected joints, 
as well as, the normal range of 
motion for those joints

f.  Please report on whether 
the veteran's complaints of 
pain are supported by adequate 
pathology.

A complete rationale should be given for 
all opinions and conclusions expressed.  
The examiner is requested to certify that 
the veteran's claims file and a copy of 
this remand were available for review 
prior to the examination.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for right knee disability, considering 
the applicability of 38 C.F.R. § 4.40 
regarding functional loss due to pain, 
and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on 
movement of a joint, as discussed by the 
Court in DeLuca v. Brown and readjudicate 
the issue of entitlement to a total 
rating based upon individual 
unemployability due to service-connected 
disabilities.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action until 
so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 8 -


